J. S22025/16


                                2016 Pa. Super. 145

COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                                             :
                      v.                     :
                                             :
ANDREW JOSIAH GOSLIN,                        :
                                             :
                           Appellant         :   No. 1114 MDA 2015

              Appeal from the Judgment of Sentence June 2, 2015
               In the Court of Common Pleas of Lancaster County
                Criminal Division No(s): CP-36-CR-0005761-2014

BEFORE: MUNDY, J., DUBOW, J., and STRASSBURGER, J.*

DISSENTING OPINION BY DUBOW, J.:                       FILED JULY 06, 2016

        Respectfully, I dissent. Unlike the majority, I would conclude that the

trial court erred in not properly considering the plain language of the

statutory defense to Possession of Weapon on School Property. 18 Pa.C.S. §

912(c).

        Generally, a statute's plain language provides the best indication of

legislative intent.    Commonwealth v. McCoy, 962 A.2d 1160, 1166 (Pa.

2009) (citation omitted).      We will only look beyond the plain language of

the statute when words are unclear or ambiguous, or the plain meaning

would lead to “a result that is absurd, impossible of execution or

unreasonable.”        1 Pa.C.S. § 1922(1).   Therefore, when ascertaining the

meaning of a statute, if the language is clear, we give the words their plain

*
    Retired Senior Judge assigned to the Superior Court.
J.S22025/16


and ordinary meaning. Commonwealth v. Hall, 80 A.3d 1204, 1211 (Pa.

2013).

        In this case, the statutory language at issue provides:

           (c) Defense.—It shall be a defense that the weapon is
           possessed and used in conjunction with a lawful supervised
           school activity or course or is possessed for other
           lawful purpose.

18 Pa.C.S.A. 912(c) (emphasis added).

        Here, unlike the majority, I find that the statutory language is clear

and unambiguous and should, therefore, not look beyond its plain language

to ascertain its meaning.

        My review confirms that the plain meaning of Section 912(c) provides

two separate defenses: (1) possessing a weapon on school property “in

conjunction with a lawful supervised school activity;” and (2) possessing “for

other lawful purpose.”

        While we cannot turn to a dictionary to ascertain the plain or ordinary

meaning of the phrase “other lawful purpose,” we can analyze the

component parts to determine the phrase’s definition.

        Something that is “other” is “distinct from the one or those first

mentioned or understood,” or is “additional.”            Webster’s Third New

International Dictionary 1598 (1986).

        A “lawful” act is one that is “allowed or permitted by law.”    Id. at

1279.




                                      -2-
J.S22025/16


      And, last, a “purpose” is “something that one sets before himself as an

object to be attained,” “an end or aim to be kept in view in any plan,

measure, exertion, or operation,” or “an object, effect, or result aimed at,

intended, or attained.” Id. at 1847.

      Thus, for purposes of the instant case, I conclude that the plain

meaning of the phrase “other lawful purpose” is an aim or goal different

from, or in addition to, an aim or goal described in the first clause of section

912(c) that is permitted by law.

      By its plain terms, the first clause of this subsection specifically

provides as a defense to the charge of Possession of Weapon on School

Property the possession of a weapon that is possessed and used in

association with a lawful supervised school activity or course.

      The second clause of this subsection—and the one at issue here—

serves as a catchall provision. The “other lawful purpose” language does not

restrict the defense provided in section 912(c), as the majority has

concluded. Instead, I find that the critical phrase does just the opposite. It

expands the defense to include any additional or different lawful reason not

otherwise mentioned in the first clause of section 912(c), regardless of

whether it is school-related.1 To conclude otherwise renders “possessed for


1
 The parties do not argue, and the trial court did not assert, that Appellant’s
possession of a pocketknife for use in his profession as a carpenter, or to
open cans of tuna fish is not a lawful purpose.




                                       -3-
J.S22025/16


other lawful purpose” redundant with “possessed and used in association

with a lawful supervised school activity or course.”

      I would find that the language of Section 912(c), though broad, is

unambiguous, and that Appellant possessed his pocketknife on school

grounds for “other lawful purpose.”

      I note that the possession of weapons on school property is obviously

a major concern to communities across Pennsylvania. It is, however, for the

legislature, and not the courts, to limit the applicability of a defense to any

crime.   The legislature has not yet done so here and the courts lack the

authority to re-write the clear and unambiguous language of Section 912(c).

Therefore,   I   am   bound   to   interpret   Section   912(c)   broadly,   and,

consequently, would reverse Appellant’s judgment of sentence and order a

new trial.




                                      -4-